Citation Nr: 0110604	
Decision Date: 04/11/01    Archive Date: 04/23/01

DOCKET NO.  99-17 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increase in the 30 percent rating for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 decision by Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, in which the RO granted service connection for PTSD 
and assigned a 10 percent disability evaluation effective 
from July 5th, 1994.  The veteran appealed the assignment of 
the 10 percent rating and in October 1997, the RO increased 
the disability evaluation for PTSD to the 30 percent level, 
effective from July 5th, 1994.  In September 1998, the 
veteran submitted a VA Form 21-4138, Statement in Support of 
Claim, in which he indicated that his PTSD had increased in 
severity.  In October 1998, the RO denied the veteran's claim 
for an increase in the 30 percent rating initially assigned 
for PTSD.  In June 1999, the veteran submitted a notice of 
disagreement with the October 1998 rating decision and the 
current appeal ensued. 


REMAND

Appellate review of the claims folder shows that in 
correspondence received at the Board in March 2001, the 
veteran has requested a hearing before a member of the Board 
at the RO.  

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

The RO should schedule a hearing for the 
veteran before a member of the Board at 
the RO.

After the hearing has been held, the case should be returned 
to the Board for further consideration.  The purpose of this 
REMAND is to afford due process.


No action is required of the appellant until he receives 
further notice from the RO. 



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

